           Case 1:18-vv-00970-UNJ Document 41 Filed 04/21/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0970V
                                          UNPUBLISHED


    NORA DEMPSEY,                                               Chief Special Master Corcoran

                          Petitioner,                           Filed: March 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                             Table Injury; Tetanus Diphtheria
                                                                acellular Pertussis (Tdap) Vaccine;
                         Respondent.                            Shoulder Injury Related to Vaccine
                                                                Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                                      RULING ON ENTITLEMENT1

       On July 6, 2018, Nora Dempsey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus vaccination administered on February
21, 2017. Petition at 13. The case was assigned to the Special Processing Unit of the
Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
  Petitioner filed an amended petition on December 23, 2019 to allege causation-in-fact in addition to her Table
claim. ECF No. 29.
            Case 1:18-vv-00970-UNJ Document 41 Filed 04/21/21 Page 2 of 2




       On February 17, 2021, I issued Findings of Fact in which I determined that “there
is preponderant evidence to establish that the onset of [Petitioner’s] left shoulder pain
occurred within 48 hours of the February 21, 2017 flu vaccination.” ECF No. 35 at 7. In
reaction, on March 18, 2021, Respondent filed an Amended Rule 4(c) Report stating
(while preserving his right to appeal the February 17, 2021 Fact Finding) he does not
dispute that Petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act. Respondent’s Rule 4(c) Report at 2-3.

        Specifically, Respondent stated as follows:

        Based on the Chief Special Master’s fact finding, and medical record evidence
        submitted in this case, [the Secretary] will not continue to contest that petitioner
        suffered SIRVA as defined by the Vaccine injury Table . . . Therefore, based on
        the record as it now stands and subject to his right to appeal the Findings of Fact,
        respondent does not dispute that petitioner has satisfied all legal prerequisites for
        compensation under the Act.”

Id. at 3.


       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
